Title: [Diary entry: 20 April 1790]
From: Washington, George
To: 

 Tuesday 20th. About 8 Oclock (having previously sent over my Servants, Horses and Carriage I crossed to Brooklin and proceeded to Flat Bush—thence to Utrich—thence to Gravesend—thence through  Jamaica where we lodged at a Tavern kept by one Warne—a pretty good and decent house. At the House of a Mr. Barre, at Utrich, we dined. The Man was obliging but little else to recommend it. He told me that their average Crop of Oats did not exceed 15 bushls. to the Acre but of Indian Corn they commonly made from 25 to 30 and often more bushels to the Acre but this was the effect of Dung from New York (about 10 Cart load to the Acre)—That of Wheat they sometimes got 30 bushels and often more of Rye. The land after crossing the Hills between Brooklyn & flat Bush is perfectly level, and from the latter to Utrich, Gravesend and in short all that end of the Island is a rich black loam. Afterwards, between  and the Jamaica Road it is more Sandy and appears to have less strength, but is still good & productive. The grain in general had suffered but little by the openess, and Rains of the Winter and the grass (clover &ca.) appeared to be coming on well. The Inclosures are small & under open Post & Rail fencing. The timber is chiefly Hiccory & Oak, mixed here and there

with locust & Sasafras trees and in places with a good deal of Cedar. The Road until I came within a mile or two of the Jamaica Road, calld the middle road kept within sight of the Sea but the weather was so dull & at times Rainy that we lost much of the pleasures of the ride. From Brooklyn to Flat bush is called 5 miles—thence to Utrich 6—to Gravesend 2 and from thence to Jamaica 14—in all this day 27 Miles. Before I left New York this Morning I signed Commissions appointing Mr. Carmichael Chargé des Affaires at the Court of Versailles, & Mr. Short Chargé des Affaires at the Court of Versailles which though not usually given to Diplomatic characters of their Grades was yet made necessary in the opinion of the Secretary of State by an Act of Congress.